Nobinson, J.
(concurring). The plaintiff brings this action to recover $1,549.38 as the balance due on the sale of 7,000 bushels of flax at $2.02§ per bushel. The jury found a verdict in favor of the defendant. The court gnanted a new trial and defendant appeals. The motion for a new trial was made on the record and on newly discovered evidence.
In September, 1916, the plaintiffs were grain brokers doing business in the Chamber of Commerce, in Minneapolis. Defendant had a good crop of flax and was about to commence threshing it, and the price of flax looked good to him. He sent the plaintiffs a telegram as follows:
September 6, 1916.
Keystone Grain Company,
Minneapolis, Minn.
Sell 7,000 flax to arrive. Two Dollars or better.
The company at once sold for defendant 7,000 bushels of flax at $2.02f per bushel. Now it is a rule and custom that when a party sells grain or flax to arrive he has twenty days to deliver and by courtesy the time of delivery may be extended; and, if the seller fails to deliver, the broker must protect himself by purchasing the grain at market price for the buyer. The defendant delivered two carloads of the flax, and, as the price continued to advance, he sold the rest of his flax locally and left the plaintiffs to buy for him enough to fill the contract. They had to pay $2.68 per bushel. The defense is that the plaintiffs should have bought the flax to close the deal at the expiration of twenty days, instead of courteously waiting for defendant to ship the flax. He testifies that, at the time of giving the order to sell the flax, he made such a special arrangement with one Larson, who represented the plaintiffs and solicited the order. Larson testifies to the contrary, and he is strongly corroborated by facts and circumstances. Of course when defendant contracted to sell his flax, he thought $2 a bushel a good price, and day after day as the flax went up a few cents he thought *568it was so much nearer the top, and that what goes up must come down, and so when it went to $2.68 he was still anxious for his brokers to hold the deal for him.
As time passed the brokers wrote him letter after letter. On September 25, 26, and on October 3d and 17th they wrote him that the purchaser was anxious to receive the flax and to close the deal. On October 17th they wrote: “Purchaser of this flax has been after us pretty strong the last few days, but we have pursuaded him to hold off a little longer, and not to ask us to buy it in, assuring him that the balance to fill the order would be coming along very soon.” It was not until October 23, 1916, that he refused to deliver the flax, and advised the plaintiffs that he had sold his flax locally. Then the brokers promptly purchased at market price to fill the order. By a letter or telegram Johnson might have had his deal closed on any day, but he was disposed to speculate, and to sell his flax locally at the advanced price, and to have his brokers hold the deal till flax went down to the starting point. The facts and circumstances and the direct and positive testimony of Larson do far outweigh the testimony of Johnson in regard to a contract to close out his deal at the end of twenty days. Hence on the record the jury should have found a verdict for the plaintiffs. The great preponderance of the testimony was 'in their favor, but the motion for a new trial is supported by the affidavit of J. H. Noon. It shows that on October 3d, a week after the lapse of twenty days, at the McKenzie Hotel, in Bismarck, Noon met Johnson, who talked with him concerning the flax deal, and said that the flax had been rapidly advancing in price, and that had the market price gone down he would have had the laugh on Larson and his company, but, as it is, “they have the laugh on us.” “I am a sport and I am going to deliver the flax just the-same.” But Johnson did not need to be a sport in order to observe his contract. That was a matter of common fairness and honesty between man and man. If the flax: had gone down, instead of up, Johnson would have availed himself of the contract, and would have made no complaint against his brokers for being over courteous in giving him extra time to deliver his flax. Clearly the court was right in granting a new trial, and the order is affirmed.